Morgan, J.
Mrs. Gee died on the eleventh December, 1873. D. B. Harrison, public administrator for the parish of Claiborne, applied to the parish court to be appointed administrator. His application was made on the eleventh December, 1873. He represented to the court that Mrs. Gee had died without leaving any will, and that she had left no heirs, present or represented, in the State.
On the twentieth December, certain parties claiming to be the heirs ■of Mrs. Gee, opposed his application, and prayed to be put in possession of the succession, they proposing to accept the same purely and unconditionally. '
Before their opposition was tried, the public administrator presented •another petition to the parish court, alleging that his first application was inadvertently made, and praying to be put in possession of the ■estate at once. The order was granted. From this order, which is a judgment, the parties claiming to be heirs asked for a suspensive appeal, which was refused, whereupon they apply to us for a mandamus against the judge praying that he be ordered to grant the suspensive appeal.
They are entitled to it. This is not the case of a contest as to who ■of several applicants shall be appointed administrator of a succession, where the necessity of an administration is not questioned, and where ■the appointment under the law takes effect notwithstanding an appeal. The question is was there any necessity for an administration at all, and from the judgment deciding this question against them, the heirs had a right to a suspensive appeal to this court.
The rule is made absolute, and the mandamus is to be issued as prayed for.